As filed with the Securities and Exchange Commission on July 15, 2015 Registration No. 333-204695 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to Form F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RADA ELECTRONIC INDUSTRIES LTD. (Exact Name of Registrant as Specified in its Charter) State of Israel Not Applicable (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 7 Giborei Israel Street Netanya 4250407, Israel Tel: (972)(9) 892-1111 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Puglisi & Associates 850 Library Avenue, Suite 204 P.O. Box 885 Newark, Delaware 19715 Tel. (302) 738-6680 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies of Communications including Communications sent to Agent for Service, should be sent to: Steven J. Glusband, Esq. Carter Ledyard & Milburn LLP Two Wall Street New York, NY 10005 Tel:212-238-8605 Fax:212-732-3232 Sarit Molcho, Adv. S. Friedman & Co., Advocates Amot Investment Tower 2 Weizman Street Tel Aviv 64239 Israel Tel:+972-3-693-1931 Fax:+972-3-693-1930 Yvan-Claude Pierre, Esq. Daniel I. Goldberg, Esq. Reed Smith LLP 599 Lexington Avenue New York, NY10022 Tel:212-549-0380 Fax:212-521-5450 Adrian Daniels, Esq. Eric Spindel, Esq. Yigal Arnon & Co. 1 Azrieli Center Tel Aviv 6702101 Israel Tel:+972-3-608-7777 Fax:+972-3-608-7724 Approximate date of commencement of proposed sale to the public: As soon as practicable after effectiveness of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended (the “Securities Act”), check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earliest effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434 under the Securities Act, check the following box. o The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the SEC, acting pursuant to said Section 8(a), may determine. The information contained in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION, DATEDJULY 15, 2015 $8,500,000 Ordinary Shares This is a public offering of the ordinary shares of Rada Electronic Industries Ltd. Our ordinary shares are listed on the NASDAQ Capital Market under the symbol “RADA.” The last reported sale price of our ordinary shares on July 14, 2015 was $1.94per share. We are offering all of the ordinary shares offered by this prospectus. Investing in our ordinary shares involves a high degree of risk. See “Risk Factors” beginning on page 6 of this prospectus for a discussion of information that should be considered in connection with an investment in our ordinary shares. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Share Total Public offering price $ $ Underwriting discount and commissions (1) $ $ Proceeds to us (before expenses) $ $ (1)In addition, we have agreed to reimburse the underwriters for certain expenses.See the section captioned “Underwriting” in this prospectus for additional information. We have granted the underwriters an option to purchase up toadditional ordinary shares from us at the public offering price, less the underwriting discount, within 45 days from the date of the final prospectus solely to cover over-allotments, if any. The underwriters expect to deliver the shares to purchasers in the offering on or about, 2015. Chardan Capital Markets, LLC , 2015 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 THE OFFERING 4 SUMMARY FINANCIAL DATA 5 RISK FACTORS 6 NOTE REGARDING FORWARD-LOOKING STATEMENTS 18 RATE INFORMATION 19 USE OF PROCEEDS 20 PRICE RANGE OF ORDINARY SHARES 21 DIVIDEND POLICY 21 CAPITALIZATION 22 DILUTION 23 SELECTED FINANCIAL DATA 24 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 25 BUSINESS 34 RELATED PARTY TRANSACTIONS 45 PRINCIPAL SHAREHOLDERS 47 RECENTLY ADOPTED EMPLOYEE SHARE OPTION PLAN 48 DESCRIPTION OF SHARE CAPITAL 49 MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS 52 CERTAIN ISRAELI TAX CONSIDERATIONS 57 UNDERWRITING 60 LEGAL MATTERS 67 EXPERTS 67 ENFORCEABILITY OF CIVIL LIABILITIES 67 WHERE YOU CAN FIND ADDITIONAL INFORMATION 68 DOCUMENTS INCORPORATED BY REFERENCE 68 EXPENSES RELATING TO THIS OFFERING 69 Unless the context otherwise requires, references in this prospectus to “the company,” “our company,” “we,” “our,” “us,” or “Rada” means Rada Electronic Industries Ltd. and its subsidiary.You should rely only on the information contained in this prospectus and in any free writing prospectus which we file with the Securities and Exchange Commission. We have not, and the underwriters have not, authorized anyone to provide you with information different from that contained in this prospectus or such free writing prospectus, if any. We and the underwriters are not offering to sell, and seeking offers to buy, ordinary shares only in jurisdictions where offers and sales are not permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of the ordinary shares. Presentation of Financial Information The term “NIS” refers to new Israeli shekels, and “dollar,” “USD” or “$” refers to U.S. dollars. Unless otherwise indicated, USD translations of the NIS amounts presented in this prospectus are translated using the rate of NIS 3.889 per $1.00, the representative rate of exchange as of December31, 2014, as published by the Bank of Israel. In reading this prospectus, you should note that currency fluctuations may positively or negatively affect the presentation of our operating expenses and net income in U.S. dollars depending on increases or decreases of the U.S. dollar conversion amounts. Market, Industry and Other Data This prospectus includes statistical and other industry and market data that we obtained from industry publications and research, surveys and studies conducted by third parties. Industry publications and third-party research, surveys and studies generally indicate that their information has been obtained from sources believed to be reliable, although they do not guarantee the accuracy or completeness of such information. While we believe these industry publications and third-party research, surveys and studies are reliable, we have not independently verified such data and you are cautioned not to give undue weight to this information. PROSPECTUS SUMMARY The following summary highlights information contained in other parts of this prospectus and provides an overview of the material aspects of this offering. The following summary does not contain all of the information you should consider before investing in our ordinary shares. You should read this entire prospectus carefully, including the risks of investing in our ordinary shares discussed under “Risk Factors” beginning on page 6, our financial statements incorporated by reference to this prospectus and the related notes included in this prospectus and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Our Company We are an Israeli-based defense electronics contractor specializing in the development, manufacture, marketing and sales of military avionics systems for manned and unmanned aircraft, inertial navigation systems for air and land platforms and tactical land radars for force and border protection applications. We develop, manufacture and sell defense electronics, including avionics solutions (including avionics for unmanned aerial vehicles, or UAVs), airborne data/video recording and management systems, inertial navigation systems and tactical land radars for defense forces and border protection systems.In addition, we continue to sell and support our legacy commercial aviation products and services, mainly through our Chinese subsidiary, Beijing Hua Rui Aircraft Maintenance and Service, Co., Ltd., known as CACS. We primarily provide integrated solutions.Our aim is to provide not only state-of-the-art products, but to also provide comprehensive end-to-end solutions for one or more systems. Our current product lines are: · Military avionics (data/video recorders,core avionics for aircraft and UAVs), which accounted for approximately 89% of our sales in 2014; · Inertial navigation systems, or INS, for aerial and land platforms; and · Tactical radars for defense forces and land based border protection systems. We have been a developer and manufacturer of core avionics systems for over 30 years and have developed, fielded and supported a wide range of solid-state digital recorders, cameras and debriefing systems for aerospace and military applications, including flight data recorders for fighter aircraft, digital video/audio/data recorders, high-rate (no compression) data recorders for aircraft and airborne pods, video recorders and airborne data servers, a wide range of head-up-displays color video cameras for fighter aircraft and a variety of ground debriefing solutions. We currently offer a wide spectrum of military avionics systems designed for integration in new and upgraded military aircraft and UAVs worldwide.Our avionics solutions range from fully integrated avionics suites, to Military off-the-shelf, or MOTS, core avionics subsystems, to tailor-made “built-to-spec” units, backed by our teams of experts dedicated to providing global technical and maintenance support. Our avionic products are operational in aircraft ofleading air forces and in aircraft sold by prime integrators worldwide, such as the Israeli Air Force, or IAF, Lockheed Martin Corporation, or Lockheed Martin, The Boeing Company, or Boeing, GE Aviation, a subsidiary ofGeneral Electric Company, Hindustan Aeronautics Limited, or HAL, Embraer S.A.,or Embraer, Israel AerospaceIndustries, or IAI, Rafael Advanced Defense Systems, or Rafael, the Chilean Air Force (Fuerza Aérea de Chile)or FACh, and many others. Our units are installed onboard F-16, F-15, A-4, Jaguar, MiG-27, Su-30MKI, Dhruv Helicopter, MiG-29, Super-Tucano and other aircraft and onboard a number of UAVs. Leveraging our long-standing scientific research and algorithmic expertise, utilizing state-of-the-art fiber optic gyro and micro-electro mechanical system sensors and taking advantage of our experience in electronic and mechanical design, we independently developed a line of advanced, yet affordable, INS.Our INS products are adaptable to the performance and interface requirements of multiple combat platforms and weapon systems. Among our customers for INS are leading air forces and prime integrators worldwide, including the IAF, IAI, Rafael, Embraer, Indra Sistemas S.A., or Indra, and India’s Defense Research and Development Organization, or DRDO. - 1 - We also independently developed advanced ground radars for tactical applications such as defense forces protection and border protection.Our pulse Doppler, software-defined radars are solid-state, fully digital, incorporate active electronically scanned array, or AESA, antenna, are compact, mobile and highly reliable, provide hemispheric spatial coverage and multi-mission capabilities, and demonstrate unprecedented performance-to-price ratio.We offer two radar hardware platforms: (i) a compact hemispheric radar, or CHR, which is tailored for use in combat vehicles and short-range protection applications; and (ii) a multi-mission hemispheric radar, or MHR, which is tailored for use in force and border protection applications.Among our customers who have purchased our ground radars for research and testing purposes are prime integrators and air forces, including Boeing, Lockheed Martin, DRS Technologies, Inc., or DRS, the US Office of Naval Research, or the ONR,(all of which have purchased radar systems for research and experimental purposes only) and a leading ministry of defense for its national alert system. In addition, we continue to support our legacy commercial aviation test stations.We also provide test and repair services through CACS, our China-based subsidiary. Industry Background The defense electronics market has grown in recent years and currently accounts for a large part of the defense business.We believe that the defense electronics market reflects two contradictory trends, the increased use of defense electronics, which has been offset by the significant reduction in the price of electronic systems, resulting in a reduction in the dollar value of the market.These two trends have kept the annual total global defense electronics market size at an almost constant level during recent years.With our new inertial navigation systems and tactical radar products, the size of the markets which we address has expanded.According to a report issued in June2014 by the market research company Yole Développement, titled “High-End Gyroscopes Accelerometers and IMUs for Defense Aerospace and Industrial,”the estimated market for INS was approximately $2billion in 2014 and that the market was expected to grow by a 4.5% compounded annual growth rate, or CAGR, through 2019.Similarly, in an article published in the Microwave Journal in December2014, the program director of Strategy Analytics reported that the global military radar market would grow at a CAGR of 3.6% from 2013 to 2023 with a total market worth of over $18.5billion in 2023.Today, new military vehicles of all kinds are equipped with significantly more electronic systems than they used to carry in the past. The increasing usage of advanced electronics in modern vehicles, including upgrades of existing technology and the growing use of unmanned vehicles of all kinds, have provided significant growth number of units sold in the market. Today’s advanced defense electronics systems typically incorporate components that are derived from the industrial or the consumer electronics markets, especially from the telecom markets.Most of the defense electronics systems are built with commercial components and sub-systems, which reduce the overall price, and at the same time generate component obsolescence issues. The obsolescence issues arise because commercial suppliers generally do not sell or support components or subsystems for the lengthy periods of time required by purchasers of defense electronic systems. As a result, we may be required to invest additional amounts to source, substitute and integrate the components and subsystems and keep them updated. Purchasers of our defense electronics products are either governments or major defense contractors acting as integrators.Engagement in business relationships with these customers is complex, has long sales cycles and requires long-term commitments for future support of delivered hardware.Production batches of such products are usually small. Suppliers of defense electronic systems with whom we compete are either providers of sub-systems to major integrators or providers of integrated systems to the industry or to armed forces.Our competitors are typically very large companies with substantially greater resources than us and have diversified product offerings. Our Strengths We believe that, because of the following competitive strengths, we will be able to enhance our position as a provider of defense electronics: ● As an industry innovator, we continue to develop and incorporate cutting edge technologies into our products; - 2 - ● We employ approximately 45 persons in our research and development activities who have hands-on experience and expertise; ● We provide innovative and cost-effective products, often at prices significantly lower than our competitors; ● In our industry, we offer a rare combination of being a small, well established and highly responsive company with a wealth of experience; ● We provide a high level of responsiveness to customer needs; and ● We have an experienced management team with almost 200 years of industry and military experience and an average tenure with our company of 17 years. Our Strategy Our business development strategy is based on the following principles: ● Maintaining our business focus on electronic systems for the military and para-military markets; ● Expanding our product offerings by adding new applications to our existing product lines and by adapting our products to land systems; ● Expanding our customer base by including our products in solutions and integrated systems for airborne and land vehicles; ● Establishing sales channels with system integrators and major manufacturers such as Embraer, HAL, Lockheed Martin, Boeing, Israel Military Industries, or IMI, IAI, Rafael, DRSand others; ● Expanding our products base through identification of current and future applications that may become affordable by the incorporation of advanced commercial off-the-shelf technologies that offer superior performance and/or significant price savings; and ● Developing new marketing channels aimed directly at large potential markets, especially land-based defense systems and homeland security segments. Recent Developments On May 26, 2015 we published our 2015 first quarter results in a press release.We announced that our revenues declined to $3.6 million in the first quarter of 2015 from $5 million in the corresponding quarter in 2014.The decline in revenues in the first quarter of 2015 was mainly due to the request of several customers to delay deliveries of certain avionics production items. We incurred a net loss of $777,000, or $(0.09) per share in the first quarter of 2015 compared to net income of $158,000, or $0.02 per share in the first quarter of 2014. On May25, 2015, our board of directors approved the adoption of our 2015 Israel Stock Option Plan, or the 2015 Option Plan, pursuant to which 3,000,000 ordinary shares will be reserved for issuance.No options have been granted as yet under the 2015 Option Plan.See “Recently Adopted Employee Share Option Plan.” In April and June 2015, following shareholder approval, the standstill agreement with our two lenders was amended and the forbearance period was extended to August31, 2016.In the event that this offering is not completed by September 30, 2015, our controlling shareholder and the other director lender to our company will be entitled, on a pro rata basis, to convert some or all of the remaining outstanding debt from time to time into our ordinary shares. The terms of such conversion, which were approved by the shareholders of our company are as follows: (i) the minimum amount to be converted at any one time is $300,000 of debt; (ii) the share issue price will be the lower of $1.00 or 15% below the preceding seven (7) days volume weighted average price; and (iii) any unconverted debt will continue to be subject to the terms of the Standstill Agreement.See “Related Party Transactions” beginning on page 45 of this prospectus for further details. Corporate Information We were incorporated under the laws of the State of Israel on December 8, 1970.We are a public limited liability company under the Israeli Companies Law 1999-5759, or the Israeli Companies Law, and operate under this law and associated legislation.Our registered offices and principal place of business are located at 7 Giborei Israel Street, Netanya 4250407, Israel, and our telephone number is +972-9-892-1111.Our website address is www.rada.com.The information on our website is not incorporated by reference into this prospectus. - 3 - THE OFFERING Ordinary shares offered by us $8,500,000 of ourordinary shares Over-allotment option The underwriters have an option for a period of 45 days to purchase up to$1,275,000additional ordinary shares to cover over-allotments, if any. Ordinary shares currently outstanding 8,988,396 ordinary shares Ordinary shares to be outstanding after the offering 13,369,839 ordinary shares (or14,027,056 ordinary shares if the underwriter exercises in full its option to purchase additional ordinary shares) Use of Proceeds We estimate that we will receive $7.6 millionin net proceeds from the sale of the securities in this offering, based on a price of $1.94 per ordinary share and after deducting underwriting discounts and commissions and offering expenses payable by us. If the representative of the underwriters exercises the over-allotment option in full, we estimate that the net proceeds from this offering will be approximately $8.8 million, based on the offering price of $1.94per ordinary share, and after deducting underwriting discounts and commissions and offering expenses payable by us. We intend to use the net proceeds from this offering to repay debt of approximately $7.6million (including accrued interest), and the repayment of certain expenses incurred by an affiliate of our controlling shareholder. See “Use of Proceeds” beginning on page20 of this prospectus. Risk Factors See “Risk Factors” beginning on page 6, and other information included in this prospectus for a discussion of factors you should carefully consider when making an investment decision. NASDAQ Capital Market symbol RADA The number of our ordinary shares that will be outstanding immediately after this offering is based on 8,988,396 ordinary shares outstanding as of July 14, 2015, and assumes the issuance and sale of $8,500,000 of our ordinary shares in this offering at an assumed offering price of $1.94 per share, which was the closing price of our ordinary shares on the NASDAQ Capital Market on July 14, 2015. The number of our ordinary shares outstanding after this offering excludes: ● 1,435,407 ordinary shares issuable upon exercise of a currently outstanding $3,000,000 convertible loan having an exercise price of $2.09 per share; and ● up to 3,000,000 ordinary shares issuable under the company’s 2015 Option Plan. Unless otherwise indicated, all information in this prospectus assumes: ● no exercise of the underwriters’ over-allotment option to purchase up to an additional$1,275,000ofour ordinary shares; and ● a public offering price of $1.94, the closing price on the NASDAQ Capital Market for our ordinary shares on July 14, 2015. Unless otherwise stated, all information in this prospectus reflects an assumed public offering price $1.94per share, which was the closing price of our ordinary shares on the NASDAQ Capital Market on July14, 2015. To the extent a portion ofour outstanding debt of approximately $9.9 millionremains outstanding after the offering, the holders of the remaining debt will have the right to convert such debt into our ordinary shares atthe lower of $1.00 or 15% below the preceding seven (7) days volume weighted average price. - 4 - SUMMARYFINANCIAL DATA The following summary consolidated financial data for and as of the five years ended December31, 2014 are derived from our audited consolidated financial statements, which have been prepared in accordance with U.S. GAAP. We derived the following summary consolidated statements of operations data for the years ended December31, 2014, 2013 and 2012 and the consolidated balance sheets data as of December31, 2014 and 2013 from our audited consolidated financial statementsincorporated by reference in this prospectusfrom our Annual Report on Form 20-F for the year ended December31, 2014. You should read this data together with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included elsewhere in this prospectus and our audited consolidated financial statements and related notes and the information under the captions “Consolidated Statements and Other Financial Information” and “Operating and Financial Review and Prospects” in our Annual Report on Form 20-F for the year ended December31, 2014, which isincorporated by reference in this prospectus. For more details on how you can obtain the documentsincorporated by reference in this prospectus, see “Where You Can Find Additional Information” and “Documents Incorporated by Reference” appearing elsewhere in this prospectus. Our historical results are not necessarily indicative of future results. Year ended December31, (U.S. dollars in thousands, except per share data) Summary Statement of Operations Data: Revenues $ Cost of revenues Gross profit Operating expenses: Research and development, net Selling and marketing General and administrative Total operating expenses Operatingincome (loss) (736 ) (906 ) (988 ) Financial income (expenses) ) (1,907 ) (1,149 ) (531 ) (1,184 ) Income (loss) (2,643 ) (2,055 ) (1,519 ) Net (income) loss attributable to non-controlling interest 7 8 4 (7 ) (11 ) Net income (loss) attributable to RADA Electronic Industries Ltd.’s shareholders $ $
